TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00475-CR




                             Amanda Hernandez Smith, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-08-1123-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               A jury found appellant Amanda Hernandez Smith guilty of possessing more than

two hundred grams of cocaine with intent to deliver. See Tex. Health & Safety Code Ann.

§ 481.112(a), (e) (West Supp. 2009). The jury assessed punishment at twenty years in prison.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s
brief and was advised of her right to examine the appellate record and to file a pro se brief.

See Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

No. PD-0904-07, 2009 Tex. Crim. App. LEXIS 1739, at *8 (Tex. Crim. App. Dec. 9, 2009); Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous. Counsel’s motion to withdraw is granted.1

               The judgment of conviction is affirmed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: March 19, 2010

Do Not Publish




  1
   Appellant’s pro se motion for new counsel is overruled. This Court is not authorized to appoint
counsel.

                                                2